 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    FRANK MARTINEZ RAMIREZ,                           No. 2:18-cv-1835 MCE DB P
11                       Plaintiff,
12           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
13    JERRY BROWN, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

17   claim pursuant to 42 U.S.C. §1983. Plaintiff claims defendants violated his rights by filing false

18   disciplinary reports against him, harassing him, and failing to provide him with adequate mental

19   health care. Presently before the court are several motions filed by plaintiff requesting the court

20   issue an order prohibiting prison officials from transferring him and requesting the appointment

21   of counsel or “a very lengthy continuance.” (ECF Nos. 22, 23, 24.)

22                                    MOTION TO APPOINT COUNSEL

23          Plaintiff has again requested the appointment of counsel. He argues the court should

24   appoint counsel because he suffers from mental illness, he is currently in a prison program that

25   limits his movement, and he has difficulty navigating the legal system. (ECF Nos. 23, 24.)

26          The United States Supreme Court has ruled that district courts lack authority to require

27   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

28   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the
                                                        1
 1   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

 2   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

 3           The test for exceptional circumstances requires the court to evaluate the plaintiff’s

 4   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

 5   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

 6   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

 7   common to most prisoners, such as lack of legal education and limited law library access, do not

 8   establish exceptional circumstances that would warrant a request for voluntary assistance of

 9   counsel.

10           In the present case, the court does not find the required exceptional circumstances.

11   Plaintiff’s difficulties in navigating the legal system and restrictive housing placement are

12   circumstances common to most inmates and do not warrant the appointment of counsel. Further,

13   plaintiff has not yet stated a cognizable claim; therefore, the court cannot make a determination

14   regarding plaintiff’s likelihood of success on the merits. Accordingly, the motion to appoint

15   counsel will be denied at this time.

16                                MOTION FOR INJUNCTIVE RELIEF

17           Plaintiff has requested the court grant an injunction preventing prison officials from

18   transferring him from prison to prison. (ECF No. 24.)

19      I.      Legal Standards

20           A party requesting preliminary injunctive relief must show that “he is likely to succeed on
21   the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that the

22   balance of the equities tips in his favor, and that an injunction is in the public interest.” Winter v.

23   Natural Res. Def. Council, 555 U.S. 7, 20 (2008). The propriety of a request for injunctive relief

24   hinges on a significant threat of irreparable injury that must be imminent in nature. Caribbean

25   Marine Serv. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988).

26           Alternatively, under the so-called sliding scale approach, as long as the plaintiff
27   demonstrates the requisite likelihood of irreparable harm and can show that an injunction is in the

28   public interest, a preliminary injunction may issue so long as serious questions going to the merits
                                                         2
 1   of the case are raised and the balance of hardships tips sharply in plaintiff’s favor. Alliance for

 2   the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-36 (9th Cir. 2011) (concluding that the

 3   “serious questions” version of the sliding scale test for preliminary injunctions remains viable

 4   after Winter).

 5           The principle purpose for preliminary injunctive relief is to preserve the court’s power to

 6   render a meaningful decision after a trial on the merits. See 9 Charles Alan Wright, Arthur R.

 7   Miller, Federal Practice and Procedure § 2947 (3d ed. 2014). Implicit in this required showing is

 8   that the relief awarded is only temporary and there will be a full hearing on the merits of the

 9   claims raised in the injunction when the action is brought to trial. Preliminary injunctive relief is

10   not appropriate until the court finds that the plaintiff’s complaint presents cognizable claims. See

11   Zepeda v. United States Immigration Serv., 753 F.2d 719, 727 (9th Cir. 1985) (“A federal court

12   may issue an injunction if it has personal jurisdiction over the parties and subject matter

13   jurisdiction over the claims . . . .”).

14           In cases brought by prisoners involving conditions of confinement, any preliminary

15   injunction “must be narrowly drawn, extend no further than necessary to correct the harm the

16   court finds requires preliminary relief, and be the least intrusive means necessary to correct that

17   harm.” 18 U.S.C. § 3626(a)(2). Further, an injunction against individuals not parties to an action

18   is strongly disfavored. See Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 110

19   (1969) (“It is elementary that one is not bound by a judgment . . . resulting from litigation in

20   which he is not designated as a party . . . .”).1 The Supreme Court has cautioned the federal
21   courts not to interfere with day-to-day operations of the prisons, especially those decisions related

22   ////

23

24   1
      However, the fact that injunctive relief is sought from one not a party to litigation does not
     automatically preclude the court from acting. The All Writs Act, 28 U.S.C. § 1651(a) permits the
25   court to issue writs “necessary or appropriate in aid of their jurisdictions and agreeable to the
26   usages and principles of law.” The All Writs Act is meant to aid the court in the exercise and
     preservation of its jurisdiction. Plum Creek Lumber Co. v. Hutton, 608 F.2d 1283, 1289 (9th Cir.
27   1979). The United States Supreme Court has authorized the use of the All Writs Act in
     appropriate circumstances against persons or entities not a party to the litigation. United States v.
28   New York Telephone Co., 434 U.S. 159, 174 (1977).
                                                        3
 1   to security, a task which is best left to prison officials who have particular experience in dealing

 2   with prisons and prisoners. See Turner v. Safley, 482 U.S. 78 (1987).

 3      II.      Analysis

 4            Plaintiff is not entitled to dictate where he is housed or whether he is transferred. It is well

 5   settled that prisoners have no constitutional right to placement in any particular prison, to any

 6   particular security classification, or to any particular housing assignment. See Olim v.

 7   Wakinekona, 461 U.S. 238, 245 (1983); Meachum v. Fano, 427 U.S. 215, 225 (1976); Montayne

 8   v. Haymes, 427 U.S. 236, 242 (1976). Further, decisions regarding “where to house inmates is at

 9   the core of prison administrators’ expertise.” McKune v. Lile, 536 U.S. 24, 39 (2002) (citing

10   Meachum, 427 U.S. at 225).

11            Additionally, plaintiff’s request is not related to his underlying claims in this action that

12   defendants have retaliated against him by filing false disciplinary reports and failed to provide

13   him with adequate medical treatment. Therefore, it is improper for the court to grant plaintiff’s

14   motion for injunctive relief related to his desire to remain at a particular institution. See Pacific

15   Radiation Oncology, LLC, v. Queen’s Medical Center, 810 F.3d 631, 636 (9th Cir. 2015)

16   (holding there must be a “sufficient nexus between the request in a motion for injunctive relief

17   and the underlying claim itself.”).

18            Further, at the pleading stage, the court cannot determine questions merit which require

19   submission of evidence, versus only a determination as to whether a claim has been plausibly

20   stated. Barrett v. Belleque, 544 F.3d 1060, 1062 (9th Cir. 2008). Plaintiff has yet to state a
21   cognizable claim, therefore the court cannot presently make a decision regarding the likelihood of

22   success on the merits. Accordingly, the court will recommend plaintiff’s request for injunctive

23   relief be denied.

24                                          REQUEST FOR STAY

25            In both of plaintiff’s most recent filings plaintiff asks that if the court does not appoint

26   counsel that it instead grant him “a very lengthy continuance.” (ECF Nos. 23, 24.) The court will
27   construe plaintiff’s request for a lengthy continuance as a request for a stay. The United States

28   Supreme Court has clearly indicated that “the power to stay proceedings is incidental to the power
                                                          4
 1   inherent in every court to control the disposition of the causes on its docket with economy of time

 2   and effort for itself, for counsel, and for litigants. How this can best be done calls for exercise of

 3   judgment, which must weigh competing interests and maintain an even balance.” Landis v. North

 4   American Co., 299 U.S. 248, 254-55 (1936). Plaintiff must show that a stay is necessary.

 5   Clinton v. Jones, 520 U.S. 681, 706 (1997) (“[T]he proponent of the stay bears the burden of

 6   establishing its need.”).

 7           Plaintiff cites no legal authority for his argument that the court should grant a very lengthy

 8   continuance or a stay. The court is sympathetic to the difficulties faced by inmates in litigating

 9   their cases while incarcerated. However, plaintiff has not met his burden of showing that a stay is

10   necessary at this time. Accordingly, the court will recommend that his request for a stay be

11   denied. Should plaintiff require additional time to comply with court orders he may request an

12   extension of time stating the amount of time needed and explaining the reason he needs additional

13   time.

14                                        AMEDED COMPLAINT

15           By order dated December 28, 2018, plaintiff was ordered to file an amended complaint

16   that complies with the court’s screening order dated October 16, 2018. (ECF No. 20.) Plaintiff

17   has failed to file an amended complaint, but has instead filed several documents notifying the

18   court of his complaints about correctional officers, requesting counsel or alternatively a

19   continuance. (See ECF Nos. 22, 23, 24.) Plaintiff states that he could not comply with the

20   court’s order to file an amended complaint because he was transferred and placed in a facility
21   with a higher security level.

22           The court will grant plaintiff one final opportunity to file an amended complaint. Plaintiff

23   is warned that failure to file an amended complaint that complies with the court’s screening order

24   (ECF No. 11) will result in a recommendation that this action be dismissed.

25                                             CONCLUSION

26           Accordingly, IT IS HEREBY ORDERED that:
27           1. Plaintiff’s request for the appointment of counsel (ECF Nos. 23, 24) is denied;

28           2. Plaintiff shall file an amended complaint within twenty-one days of the date of service
                                                         5
 1                  of this order. Failure to file an amended complaint will result in a recommendation

 2                  that this action be dismissed for failure to prosecute and failure to comply with a court

 3                  order; and

 4             3. The Clerk of the Court is directed to provide plaintiff with a copy of the screening

 5                  order dated October 15, 2016 (ECF No. 11).

 6             IT IS HEREBY RECOMMENDED that:

 7             1. Plaintiff’s request for a preliminary injunction (ECF No. 24) be denied; and

 8             2. Plaintiff’s request for a stay (ECF No. 23) be denied.

 9             These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty-one days

11   after being served with these findings and recommendations, any party may file written

12   objections with the court and serve a copy on all parties. Such a document should be captioned

13   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

14   objections shall be served and filed within fourteen days after service of the objections. The

15   parties are advised that failure to file objections within the specified time may waive the right to

16   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

17   Dated: February 7, 2019

18

19

20
21

22
     DLB:12
23   DLB:1/Orders/Prisoer.Civil.Rights/rami1835.var

24

25

26
27

28
                                                           6
